Citation Nr: 1549626	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  09-34 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for temporomandibular joint dysfunction prior to October 22, 2014.

2.  Entitlement to a disability rating in excess of 40 percent for temporomandibular dysfunction since October 22, 2014.

3.  Entitlement to service connection for bilateral hearing loss, to include secondary to the service-connected temporomandibular dysfunction.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for high cholesterol.

6.  Entitlement to a compensable rating for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to May 1992. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from December 2007, December 2008, and September 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge and a transcript of that hearing has been associated with the electronic record.

In February 2015, the Board remanded five issues for further development.  Subsequently in an August 2015 rating decision, the Appeals Management Center (AMC) granted service connection for posttraumatic stress disorder, bipolar disorder, and tension headaches.  The Veteran has not expressed disagreement with the ratings assigned or the effective dates for those three disorders.  In the August 2015 rating decision, the AMC also assigned a 40 percent disability rating for temporomandibular joint dysfunction effective October 22, 2014.  The assignment of a 40 percent disability rating for temporomandibular joint dysfunction is not a complete grant of benefits.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In light of the above, the issues are as stated on the first page of the decision.

The issues of entitlement to service connection for skin cancer, mild left atrial dilation, and a back disorder have been raised by the record in July 2015, August 2015, and October 2015 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to a compensable rating for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The weight of the evidence shows that prior to October 22, 2014, temporomandibular joint dysfunction was manifested by limited motion of the temporomandibular articulation of the inter-incisal range of 40 millimeters.

2.  Since October 22, 2014, the Veteran has been receiving the maximum scheduler rating for limited motion of the temporomandibular articulation.

3.  The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for temporomandibular joint dysfunction are inadequate.

4.  The weight of the evidence is against a finding that the Veteran currently has or has had a hearing loss for VA disability purposes in either ear since he filed his claim in May 2006.

5.  The weight of the evidence is against a finding that the Veteran had a chronic left knee disorder in service or that the current left knee strain is related to active service.

6.  The weight of the evidence is against a finding that the Veteran currently has or has had a current disability manifested by high cholesterol since he filed his claim in December 2006.


CONCLUSIONS OF LAW

1.  Prior to October 22, 2014, the criteria for a disability rating in excess of 10 percent for temporomandibular joint dysfunction were not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.150, Diagnostic Code 9905 (2015).

2.  Since October 22, 2014, the criteria for a disability rating in excess of 40 percent for temporomandibular joint dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.150, Diagnostic Code 9905.

3.  A bilateral hearing loss disability was not incurred in or aggravated by service, may not be presumed to have been incurred in service, and was not caused or aggravated by the service-connected temporomandibular joint dysfunction.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.385 (2015).

4.  A left knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

5.  High cholesterol was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2006, November 2007, September and November 2008, and May 2015 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA provided notice of how disability evaluations and effective dates are assigned in June 2006.  These claims were most recently readjudicated in a supplemental statement of the case issued in August 2015.

The Board also observes that the Veteran was also afforded hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has the claimant or his representative identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate claims of entitlement to service connection and an increased rating, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate such claims.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO obtained the service treatment records and VA treatment records.  Pursuant to the February 2015 remand, the Appeals Management Center (AMC) obtained additional service and VA treatment records as well as the VA Vocational Rehabilitation file and records from the Social Security Administration.  The AMC also afforded the appellant VA examinations with medical opinions in June 2015.  

The reports of the June 2009 and June 2015 VA examinations reflects that the examiners reviewed the Veteran's claims file and his past medical history, recorded his current complaints, conducted appropriate physical examination and interview, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board therefore concludes that the examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

In light of the above, the AMC complied with the directives of the Board remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Higher Evaluations for Temporomandibular Joint Dysfunction

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two ratings applies, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55 (1990).

In an August 2002 rating decision, the RO granted service connection for temporomandibular joint dysfunction and assigned a 10 percent disability rating under Diagnostic Code 9905 (temporomandibular articulation, limited motion).  In April 2006, the Veteran filed a claim for an increased rating.  In the August 2015 rating decision, the AMC also assigned a 40 percent disability rating for temporomandibular joint dysfunction effective October 22, 2014.  

Under Diagnostic Code 9905, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 millimeters (mm) or the inter-incisal range is limited to 31 to 40 mm.  A 20 percent evaluation is applicable when the inter-incisal range is limited to 21 to 30 mm, and a 30 percent rating is for contemplation when the inter-incisal range is limited to 11 to 20 mm.  A 40 percent rating is assigned when the inter-incisal range is limited to 0 to 10 mm.  38 C.F.R. § 4.150, Diagnostic Code 9905.

Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the one-year time period before the claim was filed until VA makes a final decision on the claim.


Analysis

The weight of evidence shows that prior to October 22, 2014, temporomandibular joint dysfunction was manifested by limited motion of the temporomandibular articulation of the inter-incisal range of 40 mm.

The only medical evidence of record is the June 2009 VA examination report.  At that examination, the inter-incisal range of motion was 40 mm.  

The Board has considered the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) as to whether a rating in excess of 10 percent prior to October 22, 2014, for temporomandibular joint dysfunction is warranted.  The June 2009 VA examiner noted that there was no functional impairment due to loss of motion and masticatory functional loss.  Therefore, a higher rating pursuant to DeLuca is not warranted.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.
  
Since October 22, 2014, the Veteran has been receiving the maximum scheduler rating for limited motion of the temporomandibular articulation under Diagnostic Code 9905.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected left knee disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - limitation of motion in the inter-incisal range - with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The appellant has claimed that this disability prevents him in part from working.  In June 2006, he reported that he was unable to work for 9 months due to his oral surgery.  The Board notes that a high rating is recognition that the impairment makes it difficult to obtain or keep employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Finally, the Board has considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  Here, the RO adjudicated the Veteran's claim for TDIU was denied in an unappealed August 2010 rating decision.  The evidence dated since that decision does not suggest that the Veteran is unemployablity because of his TMJ disability.  The most recent evidence shows that the Veteran's is currently a sales and marketing consultant for various companies and had been employed in sales for 23 years. See June 2015 VA PTSD examination report.  Likewise, a June 2015 TMJ examination notes that the Veteran's temporomandibular joint dysfunction does not impact the Veteran's ability to work.  Accordingly, the Board concludes that a TDIU has not been raised by the record and the issue is not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board concludes that the preponderance of the evidence is against assigning a rating in excess of 10 percent for temporomandibular joint dysfunction prior to October 22, 2014, and against assigning a rating in excess of 40 percent for temporomandibular joint dysfunction prior to October 22, 2014.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Assignment of staged ratings has been considered.   Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for Bilateral Hearing Loss

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active duty.  See 38 U.S.C.A. §§ 1110, 1131.

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where chronicity of certain diseases is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. §§ 3.303(b), 3.309(a).

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim.  See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability that is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Analysis

The Veteran served as a track vehicle repairman.  Moreover, service treatment records show that in February 1992 the appellant complained of decreased hearing and right ear discomfort and that the assessment was decreased hearing in the right ear with probable sinus congestion.  In May 1992 he complained of left ear pain since he was kicked in the face while serving in Korea.  At a May 1992 separation examination, the claimant reported a history of hearing loss.  The separation audiogram reflects a puretone threshold of 25 decibels at 6000 Hertz in the right ear and puretone thresholds of 25 and 40 decibels at 3000 and 6000 Hertz, respectively, in the left ear.  In an in-service undated audiogram shows a puretone threshold of 30 decibels at 3000 Hertz in the right ear.  Therefore, in-service noise exposure is conceded and Davidson element (2), in-service injury or disease, is met.  The medical evidence, however, does not show a hearing loss disability for VA purposes in either ear during active service or a compensable hearing loss in either ear within one year of separation from active service.

As to the secondary service connection theory of entitlement, service connection is in effect for temporomandibular joint dysfunction.  Thus, Wallin element (2), service-connected disability, is satisfied.

As for a current hearing loss disability in either ear, Davidson and Wallin element (1), the Board has reviewed the June 2009 and June 2015 VA examination reports.  These reports dos not show that the Veteran currently has or has had hearing loss disability for VA purposes since he filed his claim in May 2006.  At the June 2009 VA examination, there were no auditory pure tone thresholds greater than 20 decibels in either ear and speech recognition was 96 percent bilaterally.  At the June 2015 VA examination, there were no auditory pure tone thresholds greater than 25 decibels in either ear and speech recognition was 96 percent bilaterally.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the existence of a hearing loss based on specific pure tone thresholds and speech recognition scores falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4 (lay persons not competent to diagnose cancer).  Moreover, the Veteran is not reporting a contemporaneous or later diagnosis of a hearing loss disability since there is no medical evidence of a diagnosis of a hearing loss disability for VA purposes in either ear since he filed his claim in May 2006.  

As for continuity of hearing difficulty symptomatology, the Veteran is competent to report this symptomatology and the Board finds him credible.  That said, supporting medical evidence is required because a claim based on continuity of symptomatology can only be granted if there must be competent evidence of a current disorder for which there is continuity of symptomatology.  The weight of the evidence is against a finding that the Veteran currently has or has had a hearing loss for VA disability purposes in either ear since he filed his claim in May 2006.  In other words, the appellant, while entirely competent to report difficulty hearings, is not competent to state that such symptoms are manifestations of a hearing loss disability for VA purposes.  In short, the Board finds that Davidson and Wallin element (1), current disability, is not satisfied as to the claim of entitlement to service connection for bilateral hearing loss.

The Board concludes that the preponderance of the evidence is against granting service connection for bilateral hearing loss on a direct basis and as secondary to the service-connected temporomandibular joint dysfunction.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Left Knee Disorder

As for current disability, the June 2015 VA examination report reveals a diagnosis of left knee strain.  Thus, the Board finds that Davidson element (1), current disability, is satisfied.

Turning to an in-service injury or disease, the service treatment records reveal that in August 1991 the Veteran sprained his left knee but that X-rays of that knee were negative.  The diagnoses were left knee sprain and contusion.  In October 1991, he was still being treated for left knee pain.  At the May 1992 separation examination, the appellant reported occasional left knee discomfort and swelling associated with running long distances.  He denied any locking or popping.  The left knee had a normal range of motion, and there were no current complaints.  Davidson element (2), in-service injury or disease, has therefore been established.

As to Davidson element (3), medical nexus, the June 2015 VA examiner noted that the current diagnosis of a left knee strain was made in 2008.  The VA examiner opined that it is less likely as not that the current left knee strain was incurred in or caused by the claimed in-service injury, event, or illness - specifically the left knee sprain in 1991 and reporting of occasional knee symptomatology at the May 1992 separation examination.  The basis of the examiner's opinion was that there are no records in service of a knee fracture or any chronic knee disorder.  

In short, the preponderance of the most probative and competent evidence shows that there is no nexus between the current left knee disorder and service.  

As for continuity of left knee symptomatology, the Veteran is competent to report this symptomatology and the Board finds him credible.  That said, supporting medical evidence is required.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between a veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  In this case, the Board gives the greater weight to the June 2015 VA examiner's opinion who in essence rejected this reporting of continuity of left knee symptomatology by opining that the left knee strain is not related to service.

As to the Veteran's claim that his left knee disorder is related to active service, the Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issues in this case, a relationship between left knee strain and active service falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4 (lay persons not competent to diagnose cancer).

The Board concludes that the preponderance of the evidence is against granting service connection for a left knee disorder.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for High Cholesterol

As for current disability, the weight of the evidence is against a finding that the Veteran currently has or has had a current disability manifested by high cholesterol since he filed his claim in December 2006.  The June 2015 VA examiner stated that while hyperlipidemia is a risk factor for cardiovascular events, it is not otherwise disabling in and of itself.

The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the existence of a disability manifested by high cholesterol falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4 (lay persons not competent to diagnose cancer).  Moreover, the Veteran is not reporting a contemporaneous or later diagnosis of a disability manifested by high cholesterol since there is no medical evidence of a diagnosis of a disability manifested by high cholesterol since he filed his claim in December 2006.  

The Board concludes that the preponderance of the evidence is against granting service connection for high cholesterol.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a disability rating in excess of 10 percent for temporomandibular joint dysfunction prior to October 22, 2014, is denied.

Entitlement to a disability rating in excess of 40 percent for temporomandibular dysfunction since October 22, 2014, is denied.

Entitlement to service connection for bilateral hearing loss, to include secondary to the service-connected temporomandibular dysfunction, is denied.

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for high cholesterol is denied.


REMAND

In a September 2015 rating decision, the AOJ denied a claim of entitlement to a compensable rating for bilateral pes planus.  In October 2015, the Veteran filed another claim for an increased rating for bilateral pes planus.  The Board interprets this claim as a notice of disagreement with the denial of entitlement to a compensable rating for bilateral pes planus.  As such, the AOJ must issue a statement of the case concerning this issue.  Manlincon v. West, 12 Vet. App. 242 (1999).  

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case, with a copy to his representative, addressing entitlement to a compensable rating for bilateral pes planus.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over this matter if he perfects an appeal in a timely manner.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


